FILED
                             NOT FOR PUBLICATION                             NOV 01 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



CURTIS K. JACKSON, SR.,                          No. 05-17222

               Plaintiff - Appellant,            D.C. No. CV-04-00738-HDM

  v.
                                                 MEMORANDUM *
SHERRI SCOTT; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Nevada
                   Howard D. McKibben, District Judge, Presiding

                            Submitted October 19, 2010 **

Before:        O’SCANNLAIN, LEAVY, and TALLMAN, Circuit Judges.

       Curtis K. Jackson, Sr., a Nevada state prisoner, appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action under the

screening provisions of 28 U.S.C. § 1915(e) for failure to state a claim. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo. Barren v. Harrington,

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
152 F.3d 1193, 1194 (9th Cir. 1998) (order). We vacate and remand.

      After the magistrate judge dismissed the complaint with leave to amend,

Jackson filed a motion in which he sought an extension of time to file an amended

complaint and requested that the court send him a complete copy of his original

complaint. Jackson attached to the motion an incomplete copy of the original

complaint that the court had previously sent to him. The district court improperly

construed the motion and attachment as Jackson’s proposed amended complaint,

and dismissed the action. We vacate the judgment and remand for Jackson to be

allowed leave to file an amended complaint.

      Jackson’s request in his opening brief for a “recommendation that pro bono

counsel be allowed” upon remand is denied.

      Jackson shall bear his own costs on appeal.

      VACATED and REMANDED.




                                         2                                   05-17222